Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
STATUS OF THE CLAIMS
Claims 2-27 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 7, 9, 10, 13, 14, 15, 17, 19 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. (3,719,499) or Nishimura (claim 2) (JP 2010/200627A)., and also in view of Nishimura (‘627), and Application no. 2014/80013778.4 discloses  reference (CN101897418, CN ‘418), and Brown (WO 2013010042 A1).
Hai et al. disclose a meat analog composition made from vegetable protein concentrate and oil (abstract).  The plant protein isolate can be soy isolate (col. 5, lines 5-15).  The fibrous vegetable protein is made by treating protein with acid (col. 1, lines 34-48).  The reference discloses various patents that make meat products which contain protein fibers bound together with a binder of albumen, gluten and oilseed material (fibrous component)(col. 1, lines 60-70).  
Hai et al. discloses a  gel made of vegetable proteinaceous material, such as albumen, and whey, which can contain flavors, starches, gums and gelatin (col. 2, lines 31-59).  The reference discloses the use of vegetable oils, such as soybean , corn or coconut oil (col. 4, lines 20-28).  Fat can be used in amounts of about 15%, the flavoring in amounts of 5.4%, the binding agent (wheat gluten/flour mixture in an amount of 26%  (col. 5, lines 5-15). 
Nishimura et al. discloses a composition containing a pseudo meat made by forming a raw material mixture containing hydrated and fiber loosened structured vegetable protein which was extruded to make a hydrated fibrous vegetable protein and binding agent which was heat coagulated (abstract).  
The hydrated/defibrated organized vegetable protein can be used in amounts of 5-95% by mass, and the hydrated fibrous vegetable protein can be used in amounts of 95 to 5% by mass (0031
Fat can be used in the form of vegetable fats like soybean oil, cottonseed and corn oil) in an amount of  0.5 to 3 part by mass of water and oil to 1 part of the binder.  (0027, 0026), and also in 5 parts vegetable oil to powdered soy protein and seasoning (0043).  
The artificial meat was cooked in a retort (0054). The vegetable protein could also be hydrated and treated in an extruder .  The method was to heat and coagulate the raw material containing hydrated vegetable protein and a binder and a raw material  (0011, 0018).   The reference discloses that the extruder can be used arbitrarily as long it is capable of pressurizing and heating the raw material to organize it (0018 , 3rd paragraph).  The condition of mixing the ingredients can be appropriately selected to obtain a desired texture (0018, para. 5).  The raw material can be shaped and molded and heated to a temperature of from 60-135 C (0038).  The mixture would have been firmer on cooking since the reference discloses that that heat coagulation occurs (0038) which would have made a firmer product, by denaturation of the proteins.     
Claim 2 differs from the reference to Hai et al. in the type of gel which should be a carbohydrate-based gel, and in the  particular amounts of carbohydrate gel, and in whether on cooking the meat replica would have been firmer than before cooking.  Nishimura et al. discloses that the binder can be a carbohydrate gel such as a polysaccharide (PS) which makes a hydrated thermoreversible gel (0011 (6 and 7).  The PS can be a starch, guar gum, carrageenan or a glucomannan (0025-0025).  The amounts can be 1.2 parts mass of carrageenan and 0.8 parts glucomannan (0045) in amounts of 6.1 parts of gel added to the vegetable proteins (0046, 0034).  
However, it would have been within the skill of the ordinary worker to add enough of a gelling agent to hold the product together, since that is the function of gelling agents.  As the composition of Hai et al.  has been heated, nothing is seen at this time that the meat replica would not have been firmer, since cooking generally denatures protein and Official Notice is taken of this, making the protein containing product contract, and thereby making a firmer product (Ex. 1, list para. ).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a meat replica that was firmer by cooking it as shown by Hai, and to use particular amounts and types of a gelling composition to hold the composition together as disclosed by Nishimura et al, by substituting the gelling ingredients of Nishimura et al. in the composition of Hai for the same gelling function and to use vegetable gelling agents, such as carbohydrate based gels instead of animal based gels of Hai, if one wanted to make a vegetable or plant based composition. Claims 2 and 12 have been amended to require that the meat replica contain heme-containing protein.  Applicants’ specification discloses heme protein can be from various sources such as iron salts  (0011) which can be combined with fat and the dough.   
Applicants’ reference  Application no. 2014/80013778.4 discloses a reference (CN101897418, CN ‘418) which discloses a food with improved body taste which contains a body taste improver that is made of fat and a “body taste increasing component which is a Fe component” (page 1, para. 1, middle).  In paragraph 2, the document says that citation 1 discloses a flavor which can be Fe-containing heme.  Even though no amounts are given, it would have been within the skill of the ordinary worker to use enough to increase the flavor of a composition.  Also, Brown et al. disclose a plant based meat substitute containing water, protein, carbohydrates, fiber  and heme protein (0024, 00354, 2nd paragraph,00363).  Brown discloses that heme provides similar odorants produced in cooking meat which can be catalyzed by iron and can provide characteristics of flavor and fragrance produced during the cooking process.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fe-containing heme or an iron component as disclosed by CN101897418, (CN ‘418)  as the heme-containing protein or another source of iron in the composition of Hai for its known function of adding flavor to the composition, and to use the heme protein similar odorants produced in cooking meat which can be catalyzed by iron and can provide characteristics of flavor and fragrance produced during the cooking process.   One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to add iron containing heme, since it would add flavor and fragrance to the composition as disclosed by CN’418 and Brown et al.   One of ordinary skill in the art would have an expectation of success before the effective filing date of the claimed invention that adding an iron containing heme product to the claimed composition to arrive at an acceptable product, since iron containing heme was shown by ‘418 to add flavor to a food composition also containing fat and by Brown et al.  to generate odorants and flavor on cooking.  
	Claims 4 and 14 further require particular heme containing proteins.  Brown et al. discloses the use of leghemoglobin, myoglobin and others (0018).  
Claims 5 and 15 require particular amounts of flavors Hai et al. disclose the use of 5.4% seasoning/flavor or color (col. 5, lines 5-15).  
Claims 7 and 17 require a carbohydrate gel containing particular types of carbohydrates.   Hai et al. discloses the product of a gel made of starch (col. 2, lines 31-59). 
Claims 9 and 19 further requires particular types of oil.  Hai et al. discloses vegetable oil and soybean oil.  It would have been within the skill of the ordinary worker to use known types of oils for their known functions.
Claims 10 and 20 requires that the meat replica is free of animal products.  Hai et al. discloses a meat product which does not have any meat (col. 5, Ex. 1). The reference to Hai uses albumen which is an egg protein and an animal product as in claim 10.  However, it is seen that the use of albumen is not critical to the composition of the Hai patent, since as in claim 1,a (1) the gel precursor can be “selected from the group consisting of albumen, casein, whey and mixtures thereof”.  
The limitations of claim 12 have been disclosed above, except the limitation of perceived juiciness after cooking. However, this is a process limitation in a composition claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  As the limitations as to the composition have been disclosed above, it is seen that the composition would have been perceived as juicy as claimed.  In order to determine “perceived juiciness” one would have to perform a process of making the food compositions and comparing them.  Therefore, it would have been obvious to make a composition as disclosed by the combined references which was juicy as compared to a composition that did not have the carbohydrate-based gel.  
Claims 22 and 25 require particular kinds of heme containing protein.  As above the CN ‘418 reference discloses iron containing heme.  It is not clear which source as claimed this heme comes from, but since the function is the same of adding flavor, no patentable distinction is seen at this time in the source.  
	Claims 23 and 26 further require a heme-containing protein (HCP) which is recombinantly produced, and claims 24 and 27 require that the fibrous component is a solution-spun protein fiber.  However, as the HCP and fiber have been disclosed above, no patentable distinction is seen in the source absent unexpected results.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. or Nishimura et al. as applied to  claims 2, 3, 4, 5, 7, 9, 10, 13, 14, 15, 17, 19 and 20 , 22-27 and further in view of Applicants’ reference Application no. 2014/80013778.4.  
Claims 3 and 13 differ from the reference in the use of heme containing protein.  Applicants’ reference to Application no. 2014/80013778.4 discloses a reference (CN101897418, CN ‘418) which discloses a food with improved body taste which contains a body taste improver that is made of fat and a “body taste increasing component which is a Fe component” (page 1, para. 1, middle).  In paragraph 2, the document says that citation 1 discloses a flavor which can be Fe-containing heme.  Even though no amounts are given, it would have been within the skill of the ordinary worker to use enough to increase the flavor of a composition.  The reference ‘418 discloses that the body taste improver can be added to various foods.  In addition, applicants’ composition contains non-animal fats to which the iron component could be added to as in the reference (CN ‘418, para. 1). US 20090274817 A1 discloses that the body taste-increasing component improver contains Fe which can be 0.1 to about 200 ppm which equals .02% (0031).   Therefore, it would have been obvious to make a fibrous component with a flavor improver containing heme-containing protein, since there is no limit as to what the flavor improver can be added to.  
Claims 6  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al.  in view CN ‘418)  as applied to claims 2, 3, 4, 5, 7, 9, 10, 14, 15, 17, 19 and 20, 22-27 above, and further in view of Kim (2009/0148558).  
Kim discloses a mushroom meat analog using synthetic meat and a meat flavor as in claims 6 and 16 (abstract).  The reference discloses using sulfur containing amino acids in the flavoring composition (0030).  Nothing is seen that the amino acids of the reference would not contain sulfur.  Therefore, it would have been obvious to use amino acids for flavoring agents in the composition of the combined references.  
Claims 8, 11, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  of Hai et al. and Nishimura et al. and Application no. 201480013778.4 (applicants’ reference)  as applied to claims 2, 3, 4, 5, 7, 9, 10, 14, 15, 17, 19, 20  above, and further in view of  Berrios et al. “Carbohydrate composition of raw and extruded pulse flours” (applicants’ reference).  
Berrios et al. disclose that it was known to use extrusion cooking using leguminous seeds as in claim 8 and 18 (abstract).  Official notice is taken that legumes also contain a fair amount of protein.  Therefore, it would have been obvious to use a protein contain ingredient in the combination of references for its known function of adding protein to the diet, since a complete meat replica would need a protein source.  
Claims 11 and 21 further require that the isolated plant protein come from particular sources.  Berrios et al. discloses that legumes such as lentil, peas, chick beans and dry beans can be used in extrusion cooking.  Red beans, and soy beans and pinto beans are considered to be included.  Therefore, it would have been obvious to make an extruded composition containing the claimed beans.  
Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2013010042 (published 2013-1-2017) .
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The limitations of claims 2 and 12 are disclosed throughout the reference.  The further limitations are rejected as being dependent on the base claims.
               ARGUMENTS
Applicant's arguments filed 2-23-22 have been fully considered but they are not persuasive.   Applicants’ argue that the reference to CN’418 (US 20090274817) teaches away from using iron in the composition.  However, the reference discloses that the iron containing heme component can be added, as it is considered to be a “body taste-increasing component” (0023, 0029  of ‘817US).  The reference discloses that the iron was known to accelerate oxidation of fat and oil, but gives ways, such as cooking the product to reduce this problem (0028).
As to one being discouraged from using iron by the composition of CN’482 and US ‘827, the referenced paragraph also states on the first line that the strength of aroma flavor and taste was increased by the existence of an Fe composition in the preparation of the oil, but was less preferred to be used with the oil in some cases.  However, this does not mean that the iron was not used in that invention and was also claimed to be a taste improver.  
Applicants argue that adding the iron, or heme  of CN ‘418 would not provide a reasonable expectation of success.  This is not seen since the claims contain Fat and the reference discloses that adding heme or iron to the composition improves the taste and flavor of a fat containing composition (0079).  In addition, Official Notice is taken that iron is an important nutrient generally found in meats, and it would have been obvious to add it to products that emulated meat, for its nutritious function.  
Applicants argue that the reference to Hai uses albumen which is an egg protein and an animal product as in claim 10.  However, it is seen that the use of albumen is not critical to the composition of the Hai patent, since as in claim 1,a (1) the gel precursor can be “selected from the group consisting of albumen, casein, whey and mixtures thereof”.  
Applicants argue that the reference to Mercola  is not prior art because the it was published after applicants effective filing date.  This is agreed to.  The Examiner was thinking that since “Impossible Foods” was founded in 2011, the company would have made the claimed composition at that time, but this is the date that the company was founded, and not the date of making a meat substitute.    
Arguments as to the further claims were that they did not cure the deficiencies of the primary references.  It is seen that they do such for the reasons set forth above.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 11:00 to 5:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on Thursdays.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
HFH 5-2-2022